Per Curiam.
This is an application by appellants to be admitted to bail after a conviction in the district court upon a criminal charge and a refusal by that court to stay execution of the judgment of conviction and its refusal to admit appellants to bail.
*291The application is accompanied by tbe affidavit of counsel who did not take part in the trial. His affidavit is to tbe effect that be is informed and believes that tbe record will show that tbe evidence was insufficient to sustain tbe verdict. A further claim, supported only by tbe affidavit referred to, is that tbe instructions to tbe jury were argumentative and erroneous in several particulars “and were given in tbe absence of tbe defendants’ counsel and without giving him an opportunity of being present.” Tbe last statement is also made on information and belief. There must be something more than this to justify tbe allowance of tbe application.
The trial court, with knowledge of tbe record, presumably has passed upon tbe claims of error and irregularity here presented, and has refused to admit tbe appellants to bail. This court, without a record and without any information other than statements of counsel on information and belief, is not in a position to say that there is a reasonable doubt of tbe correctness and justice of tbe judgment given by the court below.
Tbe following rule is announced for tbe benefit of counsel who may hereafter apply to this court, or to one of tbe justices, for tbe admission to bail of a defendant! whose application to tbe trial court to have bail fixed has been denied:
1. Notice of tbe application must be given to tbe attorney general and to tbe attorney for tbe prosecution in .the court below.
2. Tbe application must be accompanied by tbe settled case or bill of exceptions, but, if tbe applicant, in tbe exercise of due diligence, has been unable to procure a transcript from the court reporter, tbe application may be based upon a verified petition specifying tbe grounds upon which tbe defendant relies for a reversal.
3. There must be a fair showing of apparent error or irregularity in tbe proceedings in tbe court below, to- tbe substantial prejudice of tbe applicant.
• Tbe present application is denied, but with leave to tbe appellants to renew it, if so advised, upon a proper showing and notice to tbe attorney general.